DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 11,115,957 (the ‘957 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 2, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application merely broadens the scope of claim 1 of the ‘957 Patent by eliminating the elements and their functions as set forth below.

Claim 2 of the Instant Application
Claim 1 of the ‘957 Patent
2. (New) A method for uplink resource reuse by a user equipment (UE), the method comprising: 

receiving, by the UE, a semi-persistent uplink resource allocation for a first data type session, wherein the semi-persistent uplink resource allocation comprises a plurality of individual uplink resource allocations spaced in time, and wherein the first data type session is a Voice over Internet Protocol (VoIP) session; 

determining, by the UE, that an amount of data to be sent for the VoIP session is less than a first individual uplink resource allocation of the plurality of individual uplink resource allocations; 

assigning, by the UE after determining, an unused portion of the first individual uplink resource allocation for the VoIP session to send data for a second data type session of the UE during a transient period; and 




using, by the UE, a portion of the first individual uplink resource allocation to send the amount of data for the VoIP session, and 

using the unused portion of the first individual uplink resource allocation to send data for the second data type session.
1. (Previously Presented) A method for uplink resource reuse by a user equipment (UE), the method comprising: 

receiving, by the UE, a semi-persistent uplink resource allocation for a first data type session, the semi-persistent uplink resource allocation comprising a plurality of individual uplink resource allocations spaced in time and the first data type session being a Voice over Internet Protocol (VoIP) session; 

determining, by the UE, that an amount of data to be sent for the VoIP session is less than an individual uplink resource allocation; 


after determining, assigning, by the UE, an unused portion of the individual uplink resource allocation for the VoIP session to send data for a second data type session of the UE during a transient period in which the amount of data to be sent for the VoIP session is less than a maximum and greater than zero; and 

using, by the UE, a portion of the individual uplink resource allocation to send the amount of data for the VoIP session and 

using the unused portion of the individual uplink resource allocation to send data for the second data type session.


In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘957 Patent by essentially removing the bold text of claim 1 of the ‘957 Patent. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Claim 8 is rejected for a similar reason in view of the corresponding claim of the ‘957 Patent.
Claim 14 recites substantially identical subject matter and is thus similarly rejected.
Claims 2-7, 9-13 and 15-21 are substantially disclosed by the remaining claims of the ‘721 Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 14-21 are rejected under 35 U.S.C. 102(e) as being anticipated by Lee et al (US Pub. 2007/0097936).
Regarding claim 14, Lee discloses a method for uplink resource reuse by a user equipment (UE) (fig. 1, subscriber station 100), the method comprising: 
receiving, by the UE, a first uplink resource allocation from a base station session (fig. 10, step S200; para. 48, VoIP, the base station 200 continuously guarantees that each subscriber station is allocated a uniform bandwidth; para. 108, the base station 200 allocates uplink bandwidths according to request messages received from each subscriber station 100, reflects the bandwidths on an uplink map, and sends the uplink map to each subscriber station 100); 
assigning, by the UE, a second uplink resource allocation to a first type of data, wherein the second uplink resource allocation is a portion of the first uplink resource allocation (fig. 6; para. 48, Unsolicited Grant (UGS) algorithm for providing VoIP which is very sensitive to data transmission time relay; para. 84, when voice is input (Voice on) the subscriber station 100 sends a voice packet, i.e., a UGS packet through an allocated uplink bandwidth; when voice is not input (Voice off), the other UGS packet is sent, i.e., an uplink algorithm other than the UGS algorithm); 
assigning, by the UE, a third uplink resource allocation to a second type of data, wherein the third uplink is an unassigned portion of the first uplink resource allocation (para. 112, when the subscriber station shifts to the mute state in which voice is not input; para. 120, other packets are sent through an unused bandwidth that is a part of an allocated uplink bandwidth; para. 112-115, the subscriber station checks whether a packet other than a UGS packet is stored, in order of an rtPS (realtime) packet, nrtPS packet (near realtime) and BE packet (best effort), selects and encapsulates a packet of a higher priority for transmission); 
sending, by the UE, the first type of data and the second type of data to the base station  (para. 112, when the subscriber station shifts to the mute state in which voice is not input, i.e., using the uplink resource allocation, the resource having been allocated to send data the first data type session (voice); para. 120, other packets are sent through an unused bandwidth that is a part of an allocated uplink bandwidth, i.e., after assigning the unused portion (bandwidth) to send the second data type session ('other' packets)).


Regarding claim 15, Lee further discloses wherein the first uplink resource allocation is a semi-persistent resource allocation (para. 48, 108).

Regarding claim 16, Lee further discloses wherein the first type of data is Voice over Internet Protocol (VoIP) data (para. 48).

Regarding claim 17, Lee further discloses wherein the first type of data and the second type of data are sent during a transient period (fig. 5, 6; para. 112-115).

Regarding claim 18, Lee further discloses wherein the transient period occurs between a talking period and a silence period (fig. 5, 6; para. 112-115).

Regarding claim 19, Lee further discloses further comprising not releasing, by the UE during the transient period, the first uplink resource allocation (fig. 5, 6; para. 112-115).

Regarding claim 20, Lee further discloses wherein the second type of data is not VoIP data (para. 53, 120, ‘other’ packets).

Regarding claim 21, Lee further discloses wherein the second type of data is email data or HTTP data (para. 53, web service).

Allowable Subject Matter
Claims 2-13 are allowed.
Regarding claims 2 and 8, while the prior art of record discloses, teaches, or suggests certain limitations of said claims, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggest 
wherein the semi-persistent uplink resource allocation comprises a plurality of individual uplink resource allocations spaced in time, 
determine an amount of data to be sent for the VoIP session is less than a first individual uplink resource allocation of the plurality of individual uplink resource allocations;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Examiner, Art Unit 2464